Opinion by
Mr. Justice McCollum,
The appellants in this case claim possession of the land in dispute by virtue of their purchase of it at a sheriff’s sale upon a judgment against the appellee, and the latter rests his defence to the action on his wife’s title. It appears that the legal title to the land was in the appellee prior to 1891, when he conveyed it to his wife. He alleges that the land was purchased by his wife and that she paid for it from her separate estate, but that through the inadvertence of the grantors the deeds for it were made to him, and that neither he nor his wife discovered the mistake until sometime after the deeds were recorded. He also alleges that when the mistake came to their knowledge Ms wife urged him to have it corrected, and that for a long time he failed to do so, principally because he believed, and so assured her, that her right to the land was not affected by it. We are satisfied from our examination of the testimony submitted by the appellee in relation to these and other matters that the case was for the jury, and that the learned court below did not err in refusing to affirm the plaintiffs’ second, third and fourth points. The evidence if credited was sufficient to establish a resulting trust, and it showed a situation which prevented the five years’ limitation prescribed by the 6th section of the act of April 22, 1856, from running against the cestui que trust in favor of the trustee. The husband’s continued recognition of his wife’s title to the land rendered her posses*178sion of it as complete and. effectual against him as if the deeds had been made directly to her. It is well settled that the limitation referred to does not run against a cestui que trust in possession : Clark v. Trindle, 52 Pa. 492; Williard v. Williard, 56 Pa. 119 ; Douglass v. Lucas, 63 Pa. 9; Smith v. Tome, 68 Pa. 158; McNinch v. Trego, 73 Pa. 52; McLaughlin v. Fulton, 104 Pa. 161. The possession by a husband and wife of the wife’s land is referable to her title and the marital relation. His occupancy of it results from and accords with his relation to the owner, and it is not in any sense adverse to hers, nor, as between them, will the mere continuance of such occupancy for any space of time operate in equity or by force of any statute as an extinguishment or bar to the assertion of her title. In such case her possession is the dominating one and as against him will protect her, although through his inattention and the mistakes of her vendors he is clothed with the bare legal title to the property. In other words, in a situation such as we are considering, her possession is sufficient to prevent the limitation from running in his favor. If after. the deeds were recorded and before the conveyance to her of the title acquired by them, he had sold the land to a bona fide purchaser, the latter would have taken a title unaffected by the trust. But the appellants are not such purchasers. They bought at a sheriff’s sale upon a judgment against the husband and with notice of the wife’s equity. They have therefore his title only, and that, as we have seen, cannot prevail against her.
In the affirmance of the defendant’s points we discover no error. They were drawn with reference to the evidence in the case and based upon a finding of facts by the jury in accordance with his contention. If the facts were found to be as claimed by him, the legal conclusions deducible from them were correctly stated in the points. The appellants’ criticism of the points is ingenious and plausible, but without substantial merit. In their printed argument they admit that “ they had the notice which was read at the sheriff’s sale,” and certainly that was as distinct notice of the wife’s claim of equitable ownership as could well be given. It was to this notice that the language of the defendant’s first point plainly applied, as there was neither evidence nor claim that the appellants had received any other notice of the wife’s equitable title.
*179We think that the learned court below erred in rejecting the appellants’ offer to prove acts and declarations of the appellee, inconsistent with his testimony. He was the sole defendant and an important witness in the cause. His testimony was. in support of a title, which, if established, would defeat their claim. It seems that the offers were overruled on the ground that they did not propose to show his acts and declarations in the presence of his wife. But it is obvious that the purpose of the offers was to discredit him as a witness by showing that his previous actions and statements were antagonistic to his testimony. It was clearly competent for the appellants to introduce evidence of this character, and it was material for them to do so, because, by destroying his credibility as a witness, they impaired the strength of his defence. We think also that it was error to strike out evidence that previous to 1891 the property was assessed to him. The assessment was a fact to be considered in connection with his testimony that his wife owned the property.
The learned counsel for the appellee suggests that a proper foundation was not laid for the introduction of evidence to contradict him. But the record shows that the appellants attempted to cross-examine him in relation to alleged acts and declarations inconsistent with his testimony, and that they were not permitted to do so. This attempt was plainly made with the view of obtaining from him an admission or denial of such acts and declarations. The proposed cross-examination was therefore pertinent and should have been allowed. .The offers to prove these matters by other persons were not objected to or rejected on the ground now suggested as a basis for their exclusion. It is plain enough that the appellants sought and were denied an opportunity to introduce these matters to discredit the appellee as a witness, and it is equally plain that they were not permitted to do so.
We are not satisfied that any error was committed in the rulings complained of in the 6th, 7th and 8th specifications.
In accordance with the foregoing views, we sustain the 1st, 2d, 3d, 4th and 5th specifications of error, and overrule the remaining specifications.
Judgment reversed and venire facias de novo awarded.